OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this court on December 5, 1965 and has maintained an office in the City of Rochester. In its petition, the Grievance Committee of *5the Seventh Judicial District alleges that respondent violated the following:
1. Disciplinary Rules of the Code of Professional Responsibility:
A. DR 9-102—In failing properly to identify funds and property of a client.
B. DR 9-102 (B) (3)—In failing to maintain complete records of funds of his client and failing to render appropriate accounts to his client regarding them.
C. DR 6-101 (A) (3)—In neglecting a legal matter entrusted to him.
D. DR 9-102 (B) (4)—In failing promptly to pay and deliver to his client, as requested, funds belonging to the client in his possession which the client is entitled to receive.
2. Rules Relating to Attorneys of the Appellate Division of the Supreme Court, Fourth Department:
A. Section 1022.5 (b)—In failing to maintain true and correct records of client’s fiduciary accounts.
In his answer, respondent admits the material allegations of the petition and in mitigation alleges that the incidents upon which the charges were founded were unaccountable aberrations in an otherwise unblemished record. Respondent is presently undergoing professional treatment in order to understand his actions and to protect against any future occurrences.
The charges arise out of respondent’s failure to account properly for and to turn over client moneys entrusted to him in a timely manner, and in his failure to respond timely to requests and inquiries from his clients with respect to the status of the legal matters and of the moneys entrusted to his care.
We find that respondent is guilty of violating the Disciplinary Rules of the Code of Professional Responsibility and the rules of this court as charged in the petition. We have considered the matters pleaded in mitigation. Respondent should be suspended from the practice of law for a period of two years and until further order of this court.
Dillon, P. J., Callahan, Denman, Green and Balio, JJ., concur.
Order of suspension entered.